STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      April 10, 2018
                Plaintiff-Appellee,

v                                                                     No. 332128
                                                                      Macomb Circuit Court
BRIAN CHRISTOPHER PATRICK,                                            LC No. 2014-004084-FC

                Defendant-Appellant.


Before: SERVITTO, P.J., and MARKEY and O’CONNELL, JJ.

PER CURIAM.

        Defendant, Brian Christopher Patrick, appeals as of right his jury trial conviction for first-
degree criminal sexual conduct, MCL 750.520b(1)(a) (sexual penetration of a person under 13
years of age). Patrick was sentenced to 25 to 50 years’ imprisonment. Patrick argues on appeal
that he was denied effective assistance of counsel because trial counsel (1) failed to call an
appropriate expert witness, (2) failed to object to inadmissible hearsay, and (3) failed to impeach
the testimony of two key witnesses. We affirm.

                                        I. BACKGROUND

        In the summer of 2014, KK and her two children, SK and JK, moved into Patrick’s home.
SK was five years old. One day, SK went into Patrick’s bedroom looking for KK but found
Patrick alone. Patrick then penetrated SK’s vagina with his fingers. SK first reported this
incident to Patrick’s neighbor, Doris Heath. SK told her mother about it later that day, and KK
reported the incident to the police the next day. SK later attended a forensic interview with
Nicole King. At trial, defense counsel proffered Dr. Ross Beckley as an expert witness in the
area of forensic evaluations in order to call into question the reliability of the forensic interview.
The prosecution presented Davida Pace as an expert to rebut Dr. Beckley’s testimony. At the
conclusion of trial, the jury found Patrick guilty of first-degree criminal sexual conduct.

        The trial court subsequently held a Ginther1 hearing on Patrick’s claim of ineffective
assistance of counsel. Patrick argued that his trial counsel, Susan Dunn and Mark Nortley, were


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -1-
ineffective for failing to call a knowledgeable expert witness, failing to object to hearsay
testimony, and failing to impeach key witnesses. Patrick produced an affidavit from Dr.
Katherine Jacobs stating that Patrick’s first attorney, David Moffitt, retained Dr. Jacobs and that
she was willing and able to testify as an expert on Patrick’s behalf. Timothy Barkovic replaced
Moffitt as Patrick’s attorney, and Patrick’s trial attorneys, Dunn and Nortley, took over the case
from Barkovic shortly before trial. After hearing testimony from Dunn and Nortley about their
representation, the trial court rejected Patrick’s ineffective assistance of counsel claim.

                                         II. ANALYSIS

        A claim of ineffective assistance of counsel “presents a mixed question of fact and
constitutional law.” People v Lockett, 295 Mich. App. 165, 186; 814 NW2d 295 (2012). We
review constitutional determinations de novo and factual findings for clear error. Id. “Clear
error exists where the reviewing court is left with a definite and firm conviction that a mistake
has been made.” People v Callon, 256 Mich. App. 312, 321; 662 NW2d 501 (2003). This Court
defers to the trial court’s evaluation of a witness’s credibility. People v Solloway, 316 Mich. App.
174, 180; 891 NW2d 255 (2016).

               Effective assistance of counsel is presumed, and the defendant bears a
       heavy burden of proving otherwise. To establish an ineffective assistance of
       counsel claim, a defendant must show that (1) counsel’s performance was below
       an objective standard of reasonableness under prevailing professional norms and
       (2) there is a reasonable probability that, but for counsel’s error, the result of the
       proceedings would have been different. A defendant must also show that the
       result that did occur was fundamentally unfair or unreliable. [Lockett, 295 Mich
       App at 187 (citations omitted).]

        “Decisions regarding what evidence to present and whether to call or question witnesses
are presumed to be matters of trial strategy, and this Court will not substitute its judgment for
that of counsel regarding matters of trial strategy.” People v Davis, 250 Mich. App. 357, 368; 649
NW2d 94 (2002). “ ‘[S]trategic choices made after less than complete investigation are
reasonable precisely to the extent that reasonable professional judgments support the limitations
on investigation . . . . [C]ounsel has a duty to make reasonable investigations or to make a
reasonable decision that makes particular investigations unnecessary.’ ” People v Grant, 470
Mich. 477, 485; 684 NW2d 686 (2004), quoting Strickland v Washington, 466 U.S. 668, 690-691;
104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984) (alterations in original). Sound trial strategy follows from
“an investigation that is adequately supported by reasonable professional judgments.” Grant,
470 Mich. at 486.

                                     A. EXPERT WITNESS

        Patrick challenges trial counsel’s use of Dr. Beckley as the defense’s expert witness.
Patrick argues that Dunn’s investigation into Dr. Beckley’s expertise was deficient. Patrick
further argues that trial counsel were ineffective for failing to contact Dr. Jacobs, whom Patrick
alleged had already been retained for his defense. We disagree.




                                                -2-
        When there is no direct evidence, expert testimony becomes essential. People v Ackley,
497 Mich. 381, 384; 870 NW2d 858 (2015). In Ackley, 497 Mich. at 384, 389-394, the defense’s
failure to call an expert witness to respond to the prosecution’s introduction of five medical
experts at trial constituted ineffective assistance of counsel. Similarly, in People v Trakhtenberg,
493 Mich. 38, 47, 52-53; 826 NW2d 136 (2012), defense counsel conducted virtually no
investigation in preparing her defense. These deficiencies are not present in this case.

        Rather, in this case, trial counsel investigated potential expert witnesses and confirmed
with the defense’s chosen expert, Dr. Beckley, that he was knowledgeable in the relevant topics.
Dunn and Nortley both testified that no one, including Patrick, told them that Dr. Jacobs was
retained. Had Dunn known, she would have immediately contacted Dr. Jacobs. Dunn testified
that she talked with Barkovic, who replaced Moffitt. Barkovic said little, if anything, about
Moffitt’s work on the case. Dunn stated her impression that Moffitt had limited participation in
the case and that Patrick hated Moffitt. Accordingly, Dunn’s decision not to contact Moffitt was
reasonable in light of what little information she learned about Moffitt.

         When Dunn took over the case from Barkovic, he gave Dunn a box full of materials in
which Dunn found Dr. Jacob’s curriculum vitae but no indication that Dr. Jacobs was retained.
Dunn consulted other potential expert witnesses, but they were unavailable. She also asked
colleagues who specialized in criminal sexual conduct cases about the selection of an expert, and
they told her that Dr. Jacobs did not work for court-appointed fees. Dunn chose Dr. Beckley
because she had worked with him before; he told her that he was familiar with forensic
interviewing, and he demonstrated knowledge of taint and suggestibility with respect to the
reliability of the testimony of children. Dunn’s decision to proceed with Dr. Beckley instead of
contacting Dr. Jacobs was based upon her reasonable, professional judgment after investigating
expert witnesses, and she reasonably believed that Dr. Jacobs would not testify for a court-
appointed fee. Dr. Beckley’s failure to testify satisfactorily about the topics of which he claimed
to have knowledge and experience does not render Dunn’s investigation unreasonably deficient.
Accordingly, Patrick has not shown that trial counsel’s performance fell below an objective
standard of reasonableness.

                                          B. HEARSAY

        Patrick contends that his trial counsel was ineffective for failing to object to the testimony
of three witnesses about statements made by SK as inadmissible hearsay under MRE 803A.

               MRE 803A provides:

              A statement describing an incident that included a sexual act performed
       with or on the declarant by the defendant or an accomplice is admissible to the
       extent that it corroborates testimony given by the declarant during the same
       proceeding, provided:

               (1) the declarant was under the age of ten when the statement was made;

               (2) the statement is shown to have been spontaneous and without
       indication of manufacture;


                                                 -3-
              (3) either the declarant made the statement immediately after the incident
       or any delay is excusable as having been caused by fear or other equally effective
       circumstance; and

               (4) the statement is introduced through the testimony of someone other
       than the declarant. [MRE 803A.]

        “MRE 803A generally requires the declarant-victim to initiate the subject of sexual
abuse. The question of spontaneity, at its essence, asks whether the statement is the creation of
the child or another.” People v Gursky, 486 Mich. 596, 613; 786 NW2d 579 (2010). Statements
may be spontaneous if they “arise out of pure impulse[,]”they “are made as a result of prompt,
plan, or questioning by a third party, yet are in some manner atypical, unexpected, or do not
logically follow from the prompt[,]” or they follow from “open-ended and nonleading questions
that include answers or information outside the scope of the questions themselves.” Id. at 610-
611. Questioning the child does not render the child’s answers nonspontaneous. Id. at 614.
“However, for such statements to be admissible, the child must broach the subject of sexual
abuse, and any questioning or prompts from adults must be nonleading or open-ended in order
for the statement to be considered the creation of the child.” Id.

       Patrick first argues that the bulk of Heath’s testimony about the statements SK made were
inadmissible hearsay because those statements were not spontaneous and did not corroborate
SK’s trial testimony. After SK spontaneously told Heath that Patrick “touched [her] private[,]”
Heath asked SK several questions, beginning with how Patrick touched her. Heath testified that
SK answered that Patrick placed his finger inside “her private and rubbed it up and down and
side to side.” Heath then asked additional questions, including whether SK saw Patrick’s
“private,” whether SK touched defendant’s “private,” and whether anything came out of
defendant’s “private.” SK answered all of the questions affirmatively in direct contradiction to
SK’s prior testimony at trial answering the same questions in the negative. Heath’s testimony
about SK’s initial, voluntary statement reporting the touching was undoubtedly spontaneous.
Heath’s follow-up question about how Patrick touched her was sufficiently open-ended for SK’s
answer to be spontaneous, and SK’s answer matched her trial testimony that Patrick placed and
moved his fingers inside her vagina. Heath’s questions became more pointed and elicited
answers that contradicted, rather than corroborated, SK’s trial testimony. Accordingly, these
statements were inadmissible. Nonetheless, trial counsel’s not objecting to Heath’s testimony
and leaving these contradictions on the record furthered trial counsel’s strategy of showing that
SK’s testimony was neither credible nor reliable.

         Similarly, Nortley’s choice to introduce additional hearsay statements during the cross-
examination of the prosecution’s witnesses, Nicole King and Davida Pace, furthered this
strategy. During cross-examination, Nortley introduced out-of-court statements by SK that
Patrick had “cake in his pants” and that he “peed and flooded the whole house.” Nortley testified
at the Ginther hearing that he asked about these fantastical statements to highlight King’s failure
to clarify these statements at the forensic interview. Thus, Nortley was attempting to impeach
the credibility of SK’s allegations. Accordingly, we agree with the trial court that trial counsel’s
choices not to object to Heath’s hearsay testimony and to introduce hearsay during the cross-
examination of the prosecution’s witnesses constituted a sound, strategic attempt to question the
reliability of SK’s allegations and the forensic evaluation.

                                                -4-
                                      C. IMPEACHMENT

      Finally, Patrick contends that his counsel was ineffective for failing to impeach SK and
KK with their preliminary examination testimony. We disagree.

         Patrick argues that SK contradicted her preliminary examination testimony when she
testified at trial that the sexual assault stopped when SK “ran out of the room.” At the
preliminary examination, however, SK testified that the touching stopped because her mother
was home. Nortley testified that he did not impeach SK with the preliminary examination
testimony because he did not believe the jury would have looked favorably on an attempt to
impeach a young girl. In addition, Nortley was able to call into question the reliability of SK’s
testimony when she later admitted on cross-examination that she did not really remember what
happened that summer. The pertinent element was digital penetration. Exactly when and how
the penetration stopped is irrelevant to the charge of sexual conduct. Therefore, Nortley’s
decision not to question a seven-year-old witness about when and how the penetration stopped
constituted sound trial strategy.

        Patrick similarly argues that counsel failed to impeach KK with her preliminary
examination testimony related to SK’s bed-wetting. At trial, KK testified that SK had occasional
problems wetting the bed prior to moving in to Patrick’s home, but SK began wetting herself
during the day, which was unusual, after moving in to Patrick’s home. KK further testified that
SK’s accidents decreased about two weeks after moving out of Patrick’s home. At the
preliminary examination, SK testified that KK stopped wetting herself about two weeks after
they left Patrick’s home but restarted when SK returned to her father’s home about one month
after they left Patrick’s home. Patrick further argues that KK’s testimony was contradictory
because SK was living with KK’s sister, while KK lived in a homeless shelter, before they
moved in to Patrick’s home. Therefore, Patrick maintains, KK did not have personal knowledge
of SK’s bedwetting before they lived in Patrick’s home.

        We see no contradiction between KK’s trial testimony and her preliminary examination
testimony. The only difference regarding the timeline of when SK’s bedwetting increased and
decreased arises from KK’s more fulsome testimony at the preliminary examination that SK
started wetting her bed again when she returned to her father’s house. Testifying in greater detail
about events weeks after the assault is not a contradiction. Similarly, KK’s residence in a
homeless shelter does not equate to Patrick’s assumption that KK did not know about SK’s
pattern of bedwetting before they lived in Patrick’s home. Moreover, even assuming that any
discrepancy was worth impeachment, Patrick has failed to show a reasonable likelihood that
impeaching KK’s testimony about SK’s bedwetting might have altered the outcome of the trial.

       We affirm.

                                                            /s/ Deborah A. Servitto
                                                            /s/ Jane E. Markey
                                                            /s/ Peter D. O’Connell




                                                -5-